Exhibit 99.2(l)(2) THE LAW FIRM OF MORI HAMADA & MATSUMOTO MARUNOUCHI PARK BUILDINGTEL:03-6212-8316 2-6-1 MARUNOUCHI CHIYODA-KU, TOKYO 100-8222, JAPAN To: Japan Smaller Capitalization Fund, Inc. We hereby consent to the reference to our firm included in the Registration Statement on Form N-2 (Securities Act File No. 333-172676), and the prospectus constituting a part thereof, of Japan Smaller Capitalization Fund, Inc Very truly yours, MORI HAMADA & MATSUMOTO By: /s/Ken Miura Ken Miura Tokyo, Japan June 14, 2011
